Proceeding pursuant to CPLR article 78 to review respondent’s determination, dated October 8, 1974 and made after a hearing, which found petitioner guilty of two specifications and fined him five days’ pay on each specification. Determination modified, on the law, by (1) deleting the finding of guilt as to two specifications of failure to obey lawful orders and substituting therefor a finding of guilt as to one specification of failure to obey lawful orders and (2) reducing the fines imposed to one fine of five days’ pay. As so modified, determination confirmed and proceeding otherwise dismissed on the merits, without costs or disbursements. (See Matter of Coe v Police Dept. of County of Nassau, 57 AD2d 619.) Cohalan, Acting P. J., Hawkins, Suozzi and Mollen, JJ., concur.